ICJ_087_MaritimeDelimitation_QAT_BHR_1994-07-01_JUD_01_PO_02_FR.txt. 130

OPINION INDIVIDUELLE DE M. SCHWEBEL,
VICE-PRESIDENT

[ Traduction]

J'ai voté en faveur des paragraphes du dispositif de l'arrêt, car leur
teneur ne prête pas à contestation. Cependant, l'arrêt est insolite — et
troublant —- en ce qui concerne les questions de compétence et de rece-
vabilité.

I] est dépourvu de ce qui constitue une caractéristique essentielle d’un
arrêt de la Cour ou de n'importe quelle juridiction: il ne statue pas sur la
question principale soumise à la Cour. A la différence des arrêts habituels
de la Cour, il ne répond pas aux conclusions des Parties. Jusqu'au présent
arrêt à tout le moins, l’une des caractéristiques déterminantes de la juris-
prudence de la Cour a été que ce sont les conclusions des Parties qui défi-
nissent le cadre d'un arrêt; c'est-à-dire que le dispositif de l'arrêt a pour
fonction de statuer sur ces conclusions en les retenant ou en les rejetant
(sauf si des circonstances exceptionnelles les ont privées d’objet). Ce n'est
pas ce que fait cet arrêt-ci.

Qatar, Etat requérant, a prié la Cour

«de dire et juger, rejetant toutes revendications et conclusions con-
traires, que:

La Cour a compétence pour statuer sur le différend qui lui a été
soumis dans la requéte déposée par Qatar le 8 juillet 1991 et que la
requête de Qatar est recevable. »

L'arrêt adopté par la Cour ne fait ni l’un, ni l’autre. Bahreïn, Etat défen-
deur, a prié la Cour

«de dire et juger, rejetant toutes revendications et conclusions
contraires, qu’elle n'a pas compétence pour statuer sur le différend
qui lui a été soumis dans la requête déposée par Qatar le 8 juillet
1991».

De même, la Cour ne retient ni ne rejette cette conclusion.

Dans le premier et le deuxième paragraphe du dispositif, la Cour for-
mule deux conclusions qui comportent des éléments d’un jugement. Mais
il s’agit de décisions préliminaires qui placent la Cour en position de se
prononcer sur les conclusions des Parties; ce qu'elle omet ensuite de faire
{jusqu'à présent en tout cas). Ainsi, le deuxième paragraphe du dispositif,
qui formule une conclusion en elle-même correcte — suivant laquelle les
Parties étaient convenues de soumettre à la Cour l’ensemble du diffé-
rend —, omet de tirer ce qui, à mon avis, est la conclusion appropriée, à
savoir que puisque ce ne sont pas «les Parties» mais une Partie, qui a

22
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. IND. SCHWEBEL) 131

soumis à la Cour non pas «l’ensemble du différend qui les oppose, tel que
circonscrit par le texte» convenu entre elles, mais seulement une partie de
ce différend, la Cour n’a pas compétence.

Au lieu de cela, la Cour poursuit, au troisième paragraphe du disposi-
tif. en décidant «de donner aux Parties l’occasion de soumettre à la Cour
l'ensemble du différend». Mais si la question sur laquelle la Cour doit
statuer actuellement est de savoir si elle n'a pas compétence, ou bien
parce qu'en raison des accords conclus entre Qatar et Bahreïn elle ne
pouvait être saisie que par les deux Parties ensemble, ou bien parce que sa
compétence ratione materiue ne peut s'étendre qu'à l'ensemble et non à
une partie du différend qui oppose les Parties. ou bien pour ces deux rai-
sons à la fois, la Cour devrait trancher cette question. I] s’agirait-la d’une
décision correcte dans l'exercice de sa fonction judiciaire.

Dans l’état actuel des choses, la Cour a préféré réserver entièrement à
plus tard sa décision complète quant à sa compétence. que les Parties
agissent au moyen de ce qu’elle appelle «une démarche conjointe» ou des
«démarches individuelles». Si les Parties, agissant ensemble ou séparé-
ment, ne prennent aucune initiative nouvelle, la position finale de la Cour
reste inexprimée et obscure.

Le Règlement de la Cour dispose, pour ce qui est des exceptions pré-
liminaires (et donc également pour les autres moyens de se prononcer sur
les exceptions à la compétence ou à la recevabilité d'une requête), que:

«La Cour. après avoir entendu les parties, statue dans un arrêt par
lequel elle retient l'exception, la rejette ou déclare que cette exception
n'a pas dans les circonstances de l'espèce un caractère exclusivement
préliminaire. »

Ce sont-là les trois options offertes par le paragraphe 7 de l'article 79 du
Règlement: mais la Cour en a inventé une autre dans le présent arrêt.

Je doute qu'une telle innovation rende service à la fonction judiciaire,
quelque excellentes que soient ses justifications et aussi souhaitable qu'il
soit que Qatar et Bahreïn mettent à exécution leur engagement de sou-
mettre leur différend à la Cour.

{ Signé) Stephen M. SCHWEBEL.
